Judicial training (debate)
The next item is the debate on the oral question to the Commission by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs, on judicial training - B7-0306/2010).
Mr President, Commissioner, ladies and gentlemen, we called for this oral question and a parliamentary resolution to make the Commission aware of the vital importance of fostering a common judicial culture throughout Europe as part of the Stockholm Programme.
I would like to say at the outset that this is important but also that, with a view to the communication that the Commission will have to produce on future pilot projects, as already discussed, we would like to clarify some points. First of all, we would like the parliamentary consultations to start soon so that we do not get to the initial phase, when we begin to draw up an idea for these future projects, too late when the projects have already been more or less fully formulated.
I say this because we have some basic observations to make. National judges and prosecutors in individual states are now crucial pawns in the construction of Europe because, by interpreting national rights in a European light, they can lay the ground for settling disputes and regulating the daily lives of citizens. By doing so, they engender a sense of European citizenship; they engender a European sensibility in everyone who inhabits these lands. This comes about because the people are made to feel the tangible benefits of introducing European elements and hence Community law, above all, into all State laws so that our citizens can live better lives. This offers real advantages for overcoming problems that would otherwise remain unresolved.
By saying this, my aim is to turn the whole system slightly on its head. For example, we do not agree that these projects should be along the lines of Erasmus projects because the number of judges and prosecutors involved in Erasmus-style projects would be very low. This could not be otherwise due to the high costs of physical mobility in this field and the numbers would not therefore be very significant within the judiciary as a whole.
The most important question concerns the term 'familiarisation courses', which we introduced in our paper. Judges are not schoolchildren sitting behind their desks waiting to be taught a lesson. They are mature and highly professional people with little time to spare and who cannot therefore easily move around. Despite this, they hold a valuable store of knowledge and should be stimulated to pit their knowledge against the new problems of European law and European culture. This will create fertile ground for exchanges, virtual rather than physical, using technologies, the Internet and the various opportunities such exchanges can create. Their starting point should be not so much a general approach but rather the individual cases, the individual problems that judges and prosecutors have to deal with. The cases and problems are new and must stimulate the professional growth of these legal operators, providing them with the stimulus they need to make an effective contribution, based on autobiographical reflection on their experience and what they have learned, to respond to the challenges represented by Europe in positive terms.
As you see, Mr President, Commissioner, we intend to break with the tradition of the courses that have been held so far and that we feel are not really fit for purpose. We would like to know how much and what funds are available and express our doubts over the idea - as we stated in our communication - of a Central European institution to oversee this process because we are in favour of a bottom-up movement and against centralisation.
This is a new approach. What we wish to point out, however, is that unless we shape a European mentality among judges and prosecutors, who will, in this way, offer their services to justice and the citizens who call for it, we will not make Europe. This is therefore not only an important charter for European justice; it is an important charter for the development of European unity as a whole.
Member of the Commission. - Mr President, on behalf of the Commission, I thank you for the question that has been put to us. I am very pleased to engage in dialogue on this question with the European Parliament. The Commission is working at improving access to European judicial training, not only for judges and prosecutors, but also for all other legal professions. We consider contacts with all networks and representative organisations to be of the utmost importance. Member States are also of major importance since they have the overall responsibility for training of judges, prosecutors and court staff.
The Commission is currently assessing what financial means would be necessary to implement European judicial training and exchanges on a larger scale and some proposals could be presented, or actually are going to be presented, for the new financial perspective.
In the meantime, it is important to do more and better with the available means, with what we have now. We have already taken steps to ensure that European judicial training is better taken into consideration in the 2011 financial programmes.
However, I would like to underline that, for several years, stakeholders have been encouraged to present more training projects in response to calls for proposals, but results have been disappointing: only a limited number of good quality projects on judicial training were received and the Commission regrets, in particular, that very few quality projects have been presented on training of court staff, bailiffs, notaries or legal interpreters.
The Commission services are already working on developing proof of concept projects for exchanges between legal practitioners. We are not developing any pilot project this year under Article 49(6)a of the Financial Regulation.
Feasibility studies are necessary to help the Commission define which features should be common to all legal professions and which ones should take into consideration organisational aspects specific to one particular legal profession.
To develop a common judicial culture, the Commission is keen to encourage European networks, stakeholders and Member States to organise common activities on comparative law and approximation of law, which might eventually come under the umbrella of a European Law Institute, as indicated in the Commission's Action Plan.
Contacts with stakeholders have shown that there is a need to better structure European judicial training and they have framed a number of questions that the Commission is focused on now. Questions like the following: What type of activities are we talking about when we consider European judicial training? What tools do we have to assess the impact training has at European level? How do we assess the level of quality? How can we reuse good practices, and transfer know-how? How can we allow legal practitioners to be trained not only in EU law or comparative law, but also in the skills necessary to work in a European area of justice, such as knowledge of other languages, understanding of cross-border banking and similar issues? How can we achieve a European training scheme which focuses on the needs of our citizens?
We would like to use the feedback from European judicial training activities to assess the quality of EU legislation in our ongoing efforts for better regulation.
These are some of the aspects on which the Commission is working and they will be the basis of the communication the Commission will be presenting in 2011. And in this communication, there will, of course, be a funding proposal and the Commission has a higher level of ambition with regard to funding than we currently have available. We welcome opportunities to further discuss European judicial training and will engage with Parliament on this important matter.
The principle of mutual recognition, which is a fundamental one, requires mutual trust, and trust in the legal systems of other countries. These values can only come from mutual recognition and understanding, which will then give rise to a European judicial culture. Mutual acquaintance and understanding can themselves only come about as a result of activating policy to foster them, including exchange of experience, visits, sharing information, and, above all, training for lawyers and people working in the justice system - especially judges in courts of first instance - and thorough modernisation of university education programmes. In order to continue establishing a European judicial culture, an active role must be played by European networks set up in individual sectors of the judicial system.
In the context of the effectiveness of training for people working in the justice system, it is essential to emphasise the significance of the multilingual e-Justice portal. The portal should have access to legal databases and to judicial and non-judicial electronic means of appeal. It should also give access to smart systems developed as aids to citizens who are seeking ways to resolve legal problems or who are using extensive registers, lists of people working in the justice system and simple guides to the legal system of each Member State.
The European Parliament should participate fully in the development and approval of the principles of training for people working in the justice system, in particular, the pilot projects envisaged in the Commission's Action Plan pursuant to Articles 81 and 82 of the treaty.
It is also very important that the European Commission should consult Parliament on separate plans to open an institute based on existing structures and networks of cooperation, in particular, the European Judicial Training Network and the Academy of European Law. Suitable training for people working in the justice system and establishment of a European judicial culture can accelerate court proceedings in cross-border cases and, in this way, can contribute significantly to improving the function of the internal market, both for businesspeople and for citizens, and to giving citizens easier access to the justice system.
Mr President, I am now working in my second term on the Committee on Legal Affairs of the European Parliament, and am very well aware of the importance of the subject of today's debate. Creating a European legal space, which has been our ambition for years, is not possible without suitably trained lawyers and judges. The role of national judges in ensuring that European law is observed cannot be overestimated. Let us remember that it is the national judges who are able to refer a question to the European Court of Justice requesting interpretation of EU law in cases where there is a suspicion that it has been broken at national level. It is, therefore, obvious that judges must have a perfect knowledge of EU law. It is not always like this, today. EU law, despite its formal precedence over national law, is not well known and is sometimes even seen as a necessary evil.
I fully support the proposals concerning the training of judges, which call for, among other things, strengthening of the structures which are involved in this training, namely the Academy of European Law and the European Judicial Training Network. I also think that such training should enjoy greater financial support from the Union and that this should be taken into consideration during the negotiations on the Financial Framework for 2014-2020 which are just beginning.
on behalf of the ALDE Group. - Mr President, we, the few of us left in this room from the Committee on Legal Affairs, are all very keen on the Stockholm Programme, but there is no point in us sitting in this place or in Brussels and passing new laws if our judges in the Member States do not know that law and are not proficient in interpreting it on behalf of our citizens.
Frankly, the situation at the moment is not good. We ask a lot of our national judges. They have to know their national law, their European law, we expect them to know foreign law - all the laws of our 27 Member States - to know languages, and to have a comparative knowledge of various legal systems. To achieve all that takes time - probably several lifetimes - and money.
It is going to be difficult to achieve this with our current judges, with the best will in the world. They have to find time and space to do this. We can try to do our best through various linkages, exchange programmes and continuing education. But the Member States also have to help us.
But I want to look to the future, because it is the young law students of today who will be the judges of tomorrow, and there we have to concentrate on getting the legal education of today right for the judges of the future in a European judicial space.
The basic precondition for a well-functioning European judicial space is the principle of mutual recognition of judgments, respecting the different legal traditions and methods of the countries, operating on the basis of mutual trust between judges, people in the legal professions and citizens.
Differences between the judicial systems of the various Member States should, in no case, undermine the legal certainty of our citizens or interfere with their right to a fair and competent adjudication of their problems. It is therefore very important to create the best possible conditions for expanding European judicial training.
In the interests of better understanding of the interdependence of the European and national legal environments, the European Union must also put greater effort into creating a network of accredited institutions for the professional training of lawyers, which will be able to provide professional tuition and courses for lawyers and judges on the specifics of domestic, comparative and European law, and on their mutual connections. These investments into improving the quality of the judicial and legal environment of the European Union must be seen as essential costs for achieving the highly important common objective of increasing satisfaction and legal certainty for all our citizens.
(SV) Mr President, our task is to build a Europe of the future together, based on common values, mutual trust and respect for the differences that make up our combined strength. These values cannot be legislated for, decided on or demanded. They can only be developed in reciprocal meetings between people. It is extremely important for the men and women working in the legal profession in our Member States to have the opportunity to meet, discuss and learn from each other. It is in these meetings that understanding and respect for our differences grows and knowledge can be gained that can strengthen our respective traditions.
We need to strengthen the learning and dialogue between European citizens and we will do that by creating arenas that provide the opportunity for development and growth among people who have devoted their lives to the legal systems in our Member States. Like others, I would emphasise the need for forceful action and am expecting a great deal from the Commission when it comes to bringing to the fore this important area for the common good of us all.
Member of the Commission. - The points that have been made here very much align with the intention of the Commission to pursue, as much as possible, networking that would allow the profession to thrive on the skills and capabilities of the best and the brightest within it, but also to provide the platform for training at national, regional and European level in the engagement of active networks such as the Academy of European Law, the European Judicial Training Network and the European Institute of Public Administration.
Secondly, there was a very important point made on focusing on the future. This is something that the Commission very much agrees with. The question is how to implement it, as the training programmes evolve in 2011, but also with the new communication being put in place for the next financial perspective.
Thirdly, if I could just make one very specific point. It is my pleasure to inform Parliament that an EU justice portal will be launched on 16 July, because we should not wait until we have the new communication. We should use the means available to us. After all, it is about better implementation of European law, but it is also about increasing the trust of citizens in the law so they can actually rely on the collective advancements that, in the end, have to benefit them, our citizens.
So let me stop here. Mr President, this is your first time in the Chair in your new position. You are doing extremely well. We started exactly five minutes after nine and we seem to be able to finish five minutes before the end of the session, before 12. Congratulations, and I wish you in your future chairmanship to be as organised as you have been tonight.
I have received one motion for a resolution tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 17 June 2010.